                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
       vs.                                      )    No. 18-04066-01-CR-C-BCW
                                                )
VICTOR NAHUM VARGAS,                            )
                                                )
                      Defendant.                )
                                            ORDER

       Before the Court is Defendant’s Motion to Continue, filed out of time. (Doc. 37.) On

November 26, 2018, this Court entered an Order setting pretrial conferences for matters set on the

January 7, 2019, trial docket. (Doc. 36.) The Order advised that a continuance motion “filed after

the Friday prior to the scheduled pretrial conference shall be considered untimely.” Defendant’s

motion to continue was filed on Monday, December 10, 2018. Due to the untimely motion, the

Court expended time and resources to transport Defendant to the Court for a hearing, for which

Defense Counsel failed to appear although the Court had not yet ruled on the late motion. Pursuant

to Local Rule 15.1, Counsel is required to seek leave to file the continuance motion out of time.

       It is therefore ORDERED that Defense Counsel shall file a Motion for Leave explaining

why Counsel failed to comply with the Court’s order to timely file a motion to continue.

       IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: December 11, 2018
